NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        JAN 28 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50156

             Plaintiff - Appellee,                D.C. No. 3:13-cr-03962-LAB

   v.
                                                  MEMORANDUM*
FORTINO ELENES, Jr.,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                             Submitted January 21, 2015**

Before:       CANBY, GOULD, and N.R. SMITH, Circuit Judges.

        Fortino Elenes, Jr., appeals from the district court’s judgment and challenges

the 70-month sentence imposed following his guilty-plea conviction for importation

of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Elenes contends that the district court applied an incorrect legal standard in

denying his request for a minor-role adjustment under U.S.S.G. § 3B1.2 and

improperly concluded that he was not entitled to the adjustment. We review de

novo the district court’s interpretation of the guidelines and for clear error the district

court’s factual determination that a defendant is not a minor participant. See United

States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014). Contrary to Elenes’s

contention, the record reflects that the court properly considered his culpability

relative to that of the average participant. See U.S.S.G. § 3B1.2 cmt. n.3(A).

Further, in light of the totality of the circumstances, the district court did not clearly

err in determining that Elenes failed to prove that he was entitled to the adjustment.

See id. § 3B1.2 cmt. n.3(C); Hurtado, 760 F.3d at 1069.

      AFFIRMED.




                                            2                                      14-50156